GISTARVE RUFFIN, JR.,                                  No. 68248
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,
                                        Respondent.



                                           ORDER DISMISSING APPEALS

                                  These are pro se appeals from judgments of conviction.
                      Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                                  The notices of appeal were untimely filed. NRAP 4(b); NRS
                      34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                      fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                      871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                      these appeals, and we
                                  ORDER these appeals DISMISSED.




                                              Parraguirre



                      Douglas


                      cc: Hon. Jerome M. Polaha, District Judge
                           Gistarve Ruffin, Jr.
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    446141